Citation Nr: 1207475	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  02-06 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUEs

1.  Entitlement to an increased rating for bilateral hallux valgus with metatarsalgia, currently evaluated as 30 percent disabling.

2.  Entitlement to special monthly compensation based on loss of use of a foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Appellant 


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from August 1957 to August 1960.

These matters come to the Board of Veterans' Appeals (Board) from an appeal of a February 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating for bilateral hallux valgus with metatarsalgia, then evaluated as 10 percent disabling.  When this case was previously before the Board in May 2004, it was remanded to ensure due process.  By decision in August 2005, the Board increased the rating assigned for the Veteran's service-connected bilateral foot disability to 20 percent.  The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court) which, by decision dated July 2007, noted the Board failed to consider the a claim for special monthly compensation based on loss of use of a foot.  Thus, the Court vacated that part of the Board's decision applicable to the claim for an increased rating for bilateral hallux valgus.  It also directed the Board to consider a claim for special monthly compensation.  

By decision dated March 2008, the Board remanded the claim and directed the RO to adjudicate a claim for special monthly compensation based on loss of use of a foot, and to re-adjudicate the claim for an increased rating for bilateral hallux valgus with metatarsalgia.  In a supplemental statement of the case determination, dated in March 2010, the RO denied entitlement to special monthly compensation based on loss of use of a foot, and continued a 20 percent rating for bilateral hallux valgus with metatarsalgia.  An August 2010 supplemental statement of the case determination continued the denial of entitlement to special monthly compensation.  The case was returned to the Board for further appellate consideration.  In a decision dated December 2010, the Board assigned a 30 percent rating for the Veteran's bilateral foot disability and denied the claim for special monthly compensation based on loss of use of a foot.  The Veteran again appealed to the Court which, by Order dated July 2011, granted a Joint Motion for Remand (Joint Motion).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board observes that the part of the Board's decision of December 2010 that assigned a 30 percent evaluation for bilateral hallux valgus with metatarsalgia was not disturbed, and the issue of entitlement to an increased rating remains under consideration.  

The Joint Motion noted the Board relied on the conclusions of the VA examiner following the September 2009 VA examination.  The examiner indicated that the Veteran had no functional limitations or effect on his usual occupation due to his disability and that, ultimately, he did not have loss of use of the feet.  It was further pointed out that this conclusion was not consistent with other findings recorded during the examination.  In this regard, the Board points out that the examiner indicated the Veteran had limitation of ambulation and noted he used a wheelchair to get around.  When not using a wheelchair, the Veteran used two canes.  It was noted the Veteran had limited walking secondary to this.  It was also stated the Veteran had continued problems with rolling ankles and instability, and that he continued to wear braces.  The Joint Motion indicated the Board failed to address the conflict between the examiner's conclusions and the other information in the examination report. 

Accordingly, the case is REMANDED for the following action:

1.  Send the claims folder to the examiner who conducted the September 2009 VA examination.  Request that he clarify his opinion regarding whether the Veteran has loss of use of either foot, taking into consideration information contained in the examination report showing he uses a wheelchair or two canes, and that the Veteran states he has problems with rolling his ankles and instability, and that he uses a brace.  If the examiner who conducted the September 2009 VA examination is not available, schedule a VA orthopedic examination.  The examiner should describe the nature and severity of the service-connected bilateral foot disability, to include all manifestations thereof, and state whether the Veteran has loss of use of either foot.  The rationale for any opinion must be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


